                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

VICTOR BROWN, JR.,

     Plaintiff,
                                               Case No. 2:19-cv-11995
v.                                             Hon. Terrence G. Berg

LT. TUCKER AND
C. WHITE,

     Defendants.
___________________________________________/


        OPINION AND ORDER OF SUMMARY DISMISSAL

     This is a civil action brought by a federal prisoner. The Court has

granted Plaintiff leave to proceed in forma pauperis. Under the Prison

Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996), the
Court is required to dismiss any prisoner action if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant immune from such

relief. 28 U.S.C. §§ 1915(e)(2) and 1915A(b). The Court must accept

Plaintiff’s allegations as true, unless they are clearly irrational or wholly

incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying this

standard, the action will be dismissed because it fails to state a claim

upon which relief can be granted.



                                     1
      I. Complaint

      Plaintiff was serving a sentence of imprisonment at the Federal

Correctional Institution at Milan, Michigan during the alleged incident

and at the time the complaint was filed.1 The complaint names Lt. Tucker
and C. White, a nurse at the facility, as Defendants. Plaintiff claims that

on March 16, 2019, he was working as an orderly and was assigned to be

on-call to clean up any spilled blood at the facility’s health service unit.

When Nurse White called him to the unit to clean up vomit,2 Plaintiff

refused, on the grounds that he was only on-call to clean up blood, not

vomit. He was directed to report to Tucker, who sent Plaintiff to
administrative detention for his refusal to work. Plaintiff claims that he

was sanctioned with six days of administrative detention and ninety days

loss of “trulinks” and commissary privileges.
      II. Failure to State a Claim

      “A complaint is subject to dismissal for failure to state a claim if the

allegations, taken as true, show the plaintiff is not entitled to relief.”

Jones v. Bock, 549 U.S. 199, 215 (2007). Thus, dismissal is appropriate

where the plaintiff fails to plead sufficient factual content to permit the

court “to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see


1 As of August 12, 2019, Plaintiff states he has been transferred to “505 Main
Street, Davenport, IA 50801.” ECF No. 6. This appears to be the Scott County Field
Services for the Seventh Judicial District Department of Correctional Services.
2 Plaintiff characterizes the vomit as “emesis” in his complaint.


                                        2
also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Dismissal for

failure to state a claim is also appropriate where the allegations, taken

as true, establish that relief is barred by an affirmative defense such as

failure to exhaust administrative remedies, statute of limitations, or

absolute immunity. Jones, 549 U.S. at 215.

      Plaintiff alleges that the actions of Defendants violated his rights

under the Eighth Amendment. The Eighth Amendment imposes a

constitutional limitation on the power of the states to punish those

convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v.
Chapman, 452 U.S. 337, 345-46 (1981). The deprivation alleged must

result in the denial of the “minimal civilized measure of life’s necessities.”

Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148 F.3d 596, 600-01
(6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other

conditions intolerable for prison confinement.” Rhodes, 452 U.S. at 348

(citation omitted). Moreover, “[n]ot every unpleasant experience a

prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey v.
Wilson, 832 F.2d 950, 954 (6th Cir. 1987).

     Plaintiff fails to allege facts suggesting that he has been deprived

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S.
at 348. The fact that Plaintiff was confined in administrative detention

                                      3
for six days and lost commissary privileges for ninety days falls far short

of implicating the Eighth Amendment. The Supreme Court has held that

placement in segregation is a routine discomfort that is “‘part of the

penalty that criminal offenders pay for their offenses against society.’”

Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at

347). The Sixth Circuit has also held that without a showing that basic

human needs were not met, the denial of privileges as a result of

administrative segregation cannot establish an Eighth Amendment

violation. See Evans v. Vinson, 427 F. App’x 437, 443 (6th Cir. 2011);

Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008). Plaintiff’s
complaint fails to state an Eighth Amendment claim.

     III. Order

     Having conducted the review required by the Prison Litigation
Reform Act, the Court determines that Plaintiff’s action will be dismissed

for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2) and

1915A(b).

     The Court must next decide whether an appeal of this action would

be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore

v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same reasons
that the Court dismisses the action, the Court discerns no good-faith

basis for an appeal. Leave to appeal in forma pauperis is therefore denied.




                                     4
IT IS SO ORDERED.


    DATED this 28th day of October, 2019.

                              BY THE COURT:


                              /s/Terrence G. Berg
                              TERRENCE G. BERG
                              United States District Judge




                                5
